UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6366



BRUCE DEAN   PALMER,   a/k/a    Timothy   Jonathan
Hansen,

                                                Plaintiff - Appellant,

          versus


THOMAS R. CORCORAN; ATTORNEY GENERAL FOR THE
STATE OF MARYLAND,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-98-
3543-L)


Submitted:   July 13, 1999                Decided:   September 24, 1999


Before ERVIN,* NIEMEYER, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.




     *
       Judge Ervin participated in the consideration of this case
but died prior to the time the decision was filed. The decision is
filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d).
Bruce Dean Palmer, Appellant Pro Se.     John Joseph Curran, Jr.,
Attorney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

        Bruce Dean Palmer appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1999).     Palmer’s petition is barred by the one-year statute

of limitations.      See 28 U.S.C.A. § 2244(d) (West Supp. 1999).

Palmer had until April 23, 1997, to file his federal habeas peti-

tion.    See Brown v. Angelone, 150 F.3d 370, 375-76 (4th Cir. 1998).

The limitations period was tolled beginning on March 3, 1997, when

Palmer’s state petition for post-conviction relief was properly

filed.    The state petition remained pending until January 5, 1998,

when it was denied.    Although Palmer sought to appeal to the Mary-

land Court of Special Appeals, his application for leave to appeal

was late and his motion for leave to file a late appeal was denied.

Accordingly, his untimely application for leave to appeal did not

toll the limitations period because it was not “properly filed.”

See 28 U.S.C.A. § 2244(d)(2).    Thus, Palmer had until February 26,

1998, to file his federal habeas petition.     Palmer filed his fed-

eral habeas corpus petition on, at the earliest, August 1, 1998.

See Houston v. Lack, 487 U.S. 266 (1988).     Accordingly, we deny a

certificate of appealability and dismiss the appeal.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                           DISMISSED


                                   3